          21-10688         Doc 1          Filed 04/12/21              Entered 04/12/21 22:48:03                    Main Document               Pg
                                                                         1 of 24
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 Southern
 ____________________             New York
                      District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                     Check if this is an
                                                                                                                                        amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                          Comercial     Gildemeister S.A.
                                             ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                   76.856.310-1
                                              ___ ___ – ___ ___ ___ ___ ___ ___ ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                  Mailing address, if different from principal place
                                                                                                           of business

                                                  Av. Americo Vespucio 570
                                              ______________________________________________               _______________________________________________
                                              Number     Street                                            Number     Street

                                                  Pudahuel
                                              ______________________________________________               _______________________________________________
                                                                                                           P.O. Box

                                                  Santiago                     Chile
                                              ______________________________________________               _______________________________________________
                                              City                        State    ZIP Code                City                      State      ZIP Code


                                                                                                           Location of principal assets, if different from
                                                                                                           principal place of business
                                              ______________________________________________
                                              County                                                       _______________________________________________
                                                                                                           Number     Street

                                                                                                           _______________________________________________

                                                                                                           _______________________________________________
                                                                                                           City                      State      ZIP Code




 5.   Debtor’s website (URL)                  ____________________________________________________________________________________________________




Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
          21-10688          Doc 1         Filed 04/12/21          Entered 04/12/21 22:48:03                     Main Document                Pg
                                                                     2 of 24
Debtor            Comercial Gildemeister S.A.
              _______________________________________________________                           Case number (if known)_____________________________________
              Name




 6.   Type of debtor                         Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                             Partnership (excluding LLP)
                                             Other. Specify: __________________________________________________________________

                                            A. Check one:
 7.   Describe debtor’s business
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above

                                            B. Check all that apply:

                                             Tax-exempt entity (as described in 26 U.S.C. § 501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                             Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                            C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                               http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                               4 4
                                               ___     1 ___
                                                   ___ ___ 1
 8.   Under which chapter of the            Check one:
      Bankruptcy Code is the
      debtor filing?                         Chapter 7
                                             Chapter 9
                                             Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                               aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                           affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                          recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                           income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                             11 U.S.C. § 1116(1)(B).
      check the second sub-box.                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return, or if
                                                                any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                § 1116(1)(B).

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                12b-2.
                                             Chapter 12




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
           21-10688           Doc 1      Filed 04/12/21            Entered 04/12/21 22:48:03                   Main Document                  Pg
                                                                      3 of 24
Debtor          Comercial Gildemeister S.A.
                _______________________________________________________                       Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases          No
       filed by or against the debtor
       within the last 8 years?             Yes.    District _______________________ When _______________ Case number _________________________
                                                                                           MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                                District _______________________ When _______________ Case number _________________________
                                                                                           MM / DD / YYYY

 10.   Are any bankruptcy cases             No
       pending or being filed by a                                                                                      Affiliate
       business partner or an               Yes.            See attached Schedule 1
                                                     Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                               Southern District of New York
                                                     District _____________________________________________ When               Date hereof
                                                                                                                               __________________
       List all cases. If more than 1,                                                                                         MM / DD / YYYY
       attach a separate list.                       Case number, if known ________________________________



 11.   Why is the case filed in this       Check all that apply:
       district?
                                            Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                            A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have          No
       possession of any real               Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard? _____________________________________________________________________

                                                       It needs to be physically secured or protected from the weather.

                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                        attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                        assets or other options).

                                                       Other _______________________________________________________________________________



                                                    Where is the property?_____________________________________________________________________
                                                                              Number          Street

                                                                              ____________________________________________________________________

                                                                              _______________________________________         _______ ________________
                                                                              City                                            State ZIP Code


                                                    Is the property insured?
                                                       No
                                                       Yes. Insurance agency ____________________________________________________________________

                                                             Contact name     ____________________________________________________________________

                                                             Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
21-10688   Doc 1   Filed 04/12/21   Entered 04/12/21 22:48:03   Main Document   Pg
                                       4 of 24




                               04/12/2021
          21-10688        Doc 1      Filed 04/12/21             Entered 04/12/21 22:48:03                    Main Document              Pg
                                                                   5 of 24
Debtor         Comercial Gildemeister S.A.
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                              /s/ Jane VanLare
                                            _____________________________________________            Date       04/12/2021
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                            Jane VanLare
                                           _________________________________________________________________________________________________
                                           Printed name
                                           Cleary Gottlieb Steen & Hamilton
                                           _________________________________________________________________________________________________
                                           Firm name
                                           1           Liberty Plaza
                                           _________________________________________________________________________________________________
                                           Number     Street
                                            New York
                                           ____________________________________________________             NY
                                                                                                           ____________  10006
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            (212) 225-2571
                                           ____________________________________                             jvanlare@cgsh.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            4610655
                                           ______________________________________________________  New York
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
21-10688      Doc 1    Filed 04/12/21    Entered 04/12/21 22:48:03         Main Document         Pg
                                            6 of 24



                                         SCHEDULE 1

        Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”), filed a
voluntary petition for relief under chapter 11 of title 11 of the United States Code in the United
States Bankruptcy Court for the Southern District of New York. The Debtors have moved for joint
administration of these cases for procedural purposes only under the case number assigned to the
chapter 11 case of Automotores Gildemeister SpA.


1. Automotores Gildemeister SpA

2. Marc Leasing S.A.

3. Comercial Gildemeister S.A.

4. Maquinarias Gildemeister S.A.

5. Fortaleza S.A.

6. RTC S.A.

7. Maquinaria Nacional S.A.

8. Carmeister S.A.

9. AG Créditos SpA

10. Fonedar S.A.

11. Lodinem S.A.

12. Camur S.A.

13. Bramont Montadora Industrial e Comercial de Veículos S.A.
21-10688          Doc 1        Filed 04/12/21             Entered 04/12/21 22:48:03               Main Document   Pg
                                                             7 of 24


UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- X
                                                                        :
In re                                                                   :       Chapter 11
Comercial Gildemeister S.A., et al.,                                    :
                                                                        :       Case No. 21 -_____ (___)
                                           Debtors.                     :
                                                                        :       Joint Administration Requested
                                                                        :
                                                                        :
                                                                        :
 ---------------------------------------------------------------------- X


                                        CORPORATE OWNERSHIP STATEMENT

          Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the following are

corporations, other than a governmental unit, that directly or indirectly own 10% or more of any class of the Debtor’s

equity interests:



                                                                            Approximate Percentage of
                                      Shareholder
                                                                              Equity Interests Held


                        Automotores Gildemeister SpA                  99.00%
21-10688       Doc 1     Filed 04/12/21       Entered 04/12/21 22:48:03            Main Document           Pg
                                                 8 of 24



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                   Chapter 11

    Automotores Gildemeister SpA, et al.,1                   Case No.: 21-[●]

                                   Debtors.                  Joint Administration Pending



                          CONSOLIDATED LIST OF CREDITORS
                        HOLDING FIVE LARGEST SECURED CLAIMS

                 The following is a list of those creditors holding the five largest secured claims

against the Debtors, on a consolidated basis, excluding claims of insiders as defined in 11 U.S.C.

§ 101(31), as of April 12, 2021. This list has been prepared from the books and records of the

Debtors for filing in the Debtors’ chapter 11 cases.

                 The information set forth herein shall not constitute an admission of liability by,

nor is binding on, the Debtors, nor shall it bind the Debtors or their estates as to the amount,

nature and status of any claim. Any amounts listed herein are estimated, on a preliminary basis,

and subject to verification. The Debtors reserve any and all rights to assert that any debt or claim

included herein is a disputed claim or debt, and to challenge the priority, nature, amount or status

of any such claim or debt. The descriptions of the collateral securing the underlying obligations

are intended only as brief summaries. In the event of any inconsistencies between the summaries




1
        The Debtors, together with each of the Debtor’s Chilean, Brazilian, and/or Uruguayan tax identification
number, as applicable, are: Automotores Gildemeister SpA (79.649.140-K), AG Créditos SpA (76.547.689-5), Marc
Leasing, S.A. (96.658.270-7), Fonedar S.A. (216288040014), Camur S.A. (216589740015), Lodinem S.A.
(217115010014), Carmeister S.A. (96.630.690-7), Maquinaria Nacional S.A. (Chile) (96.812.980-5), RTC S.A.
(89.414.100-K), Fortaleza S.A. (76.856.380-2), Maquinarias Gildemeister S.A. (78.862.000-8), Comercial
Gildemeister S.A. (76.856.310-1), and Bramont Montadora Industrial e Comercial de Vehiculos S.A.
(04.926.142/0002-16). The location of the corporate headquarters and the service address for Automotores
Gildemeister SpA is: 11000 Avenida Las Condes Vitacura, Santiago, Chile.
21-10688     Doc 1    Filed 04/12/21     Entered 04/12/21 22:48:03         Main Document        Pg
                                            9 of 24



set forth below and the respective corporate and legal documents relating to such obligations, the

descriptions in the corporate and legal documents shall control.

           Name of Creditor and                 Claim              Collateral        Estimated
         Complete Mailing Address              Amount              Description        Value of
                                                                                     Collateral
 1.   7.50% SENIOR SECURED                 $ 409,300,000     Real Estate,         $409,300,000
      NOTES DUE 2025                                         Equity, and Other
      ATTN: PETE LOPEZ                                       Assets
      240 Greenwich Street, Floor 7E
      New York, NY, 10286
      Fax : 1-212-815-5917
 2.   Tanner Servicios Financieros         $12,679,523       Receivables          $12,679,523
      S.A.
      Huérfanos 863 – Piso 3, Santiago
      – Chile
 3.   Eurocapital S.A.                     $10,701,649       Receivables          $10,701,649
      Av. Apoquindo 3000, Of. 603 Las
      Condes, Santiago – Chile
 4.   Automotores Gildemeister Peru        $2,500,000        Inventory /          $3,000,000
      S.A.                                                   Receivables
      Av. Cristóbal de Peralta Norte
      #968
      Lima, 33
      Peru
 5.   Factotal S.A.                        $901,221          Receivables          $901,221
      Av. Andrés Bello 2233 Piso 7
      Providencia, Chile
 6.   Banco de Chile                       $390,347          Real Estate          $2,600,000
      Huerfanos 980, PISO 3º
      Santiago, Chile




                                                2
21-10688    Doc 1   Filed 04/12/21   Entered 04/12/21 22:48:03   Main Document   Pg
                                       10 of 24




           04/12/2021
                  21-10688           Doc 1     Filed 04/12/21               Entered 04/12/21 22:48:03                          Main Document                      Pg
                                                                              11 of 24

     Fill in this information to identify the case:

     Debtor name: Automotores Gildemeister SpA
     United States Bankruptcy Court for the Southern District of New York__

     Case number (If known): 21-                                                                                                                    ☐ Check if this is an
                                                                                                                                                    amended filing




    Modified Official Form 204
    Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30
    Largest Unsecured Claims and Are Not Insiders                                12/15

    A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes.
    Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors,
    unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.

Name of creditor and complete mailing     Name, telephone number, and email         Nature of the claim (for     Indicate if   Amount of unsecured claim
address, including zip code               address of creditor contact                example, trade debts,        claim is     If the claim is fully unsecured, fill in only unsecured
                                                                                    bank loans, professional    contingent,    claim amount. If claim is partially secured, fill in total
                                                                                         services, and         unliquidated,   claim amount and deduction for value of collateral or
                                                                                    government contracts)       or disputed    setoff to calculate unsecured claim.
                                                                                                                                 Total claim, if       Deduction for        Unsecured
                                                                                                                                partially secured         value of            claim
                                                                                                                                                        collateral or
                                                                                                                                                           setoff
1     7.50% SENIOR SECURED NOTES DUE      7.50% SENIOR SECURED NOTES DUE 2025      DEFICIENCY CLAIM
      2025                                BANK OF NEW YORK MELLON
      ATTN: PETE LOPEZ                    EMAIL: PETER.LOPEZ@BNYMELLON.COM
                                                                                                                                 $521,096,081          $409,300,000        $111,796,081
      BANK OF NEW YORK MELLON
      240 GREENWICH STREET, 7E
      NEW YORK, NY 10286
2     8.250% SENIOR UNSECURED NOTES       8.250% SENIOR UNSECURED NOTES DUE        UNSECURED NOTES
      DUE 2021                            2021
      ATTN: PETE LOPEZ                    BANK OF NEW YORK MELLON
                                                                                                                                                                          $23,205,372.75
      BANK OF NEW YORK MELLON             EMAIL: PETER.LOPEZ@BNYMELLON.COM
      240 GREENWICH STREET, 7E
      NEW YORK, NY 10286
3     7.50% SENIOR UNSECURED NOTES DUE    7.50% SENIOR UNSECURED NOTES DUE         UNSECURED NOTES
      2021                                2021
      ATTN: PETE LOPEZ                    BANK OF NEW YORK MELLON
                                                                                                                                                                          $9,858,105.93
      BANK OF NEW YORK MELLON             EMAIL: PETER.LOPEZ@BNYMELLON.COM
      240 GREENWICH STREET, 7E
      NEW YORK, NY 10286
4     6.750% SENIOR UNSECURED NOTES       6.750% SENIOR UNSECURED NOTES DUE        UNSECURED NOTES
      DUE 2023                            2023
      ATTN: PETE LOPEZ                    BANK OF NEW YORK MELLON
                                                                                                                                                                          $2,664,771.38
      BANK OF NEW YORK MELLON             EMAIL: PETER.LOPEZ@BNYMELLON.COM
      240 GREENWICH STREET, 7E
      NEW YORK, NY 10286
5     HYUNDAI CORPORATION                 HYUNDAI CORPORATION                      INVENTORY FINANCING
      ATTN: JUNGHYUN CHO                  PHONE: +56 2 2233 7304
      AVENIDA NUEVA DE LYON 096           EMAIL: JOHN@HYUNDAICORP.COM                                                                                                     $2,510,626.41
      PROVIDENCIA, SANTIAGO
      CHILE
6     CHINA NATIONAL HEAVY DUTY TRUCK     CHINA NATIONAL HEAVY DUTY TRUCK          INVENTORY FINANCING
      CORP.                               CORP.
      SH 14F & 15F, SINOTRUK TOWER        EMAIL: YUJIANLIANG@SINOTRUK.COM
      NO 777 HUA' AO ROAD, INNOVATION                                                                                                                                     $1,936,288.92
      ZONE
      JINAN, SHANDONG
      CHINA
7     GUILLERMO REYES ROZAS               GUILLERMO REYES ROZAS                    CONTINGENT LITIGATION       CONTINGENT,
      BILBAO 738, CASA H34                                                                                     UNDISPUTED,
      CALAMA                                                                                                   DISPUTED                                                   $1,185,016.18
      CHILE
8     FINANCE DEPARTMENT OF BELO          FINANCE DEPARTMENT OF BELO               CONTINGENT LITIGATION       CONTINGENT,
      HORIZONTE                           HORIZONTE                                                            UNDISPUTED,
      RODOVIA PAPA JOÃO PAULO II, 4.001   PHONE: (31) 3915-6270                                                DISPUTED
                                                                                                                                                                          $1,037,631.35
      CIDADE ADMINISTRATIVA - GENERAL
      BUILDING 6TH AND 7TH FLOOR
      BAIRRO SERRA VERDE-BELO

     Modified Official Form 204                       List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                        Page 1
                  21-10688          Doc 1       Filed 04/12/21              Entered 04/12/21 22:48:03                          Main Document                         Pg
                                                                              12 of 24
     Debtor     Automotores Gildemeister SpA                                                             Case number (if known)           21-




Name of creditor and complete mailing      Name, telephone number, and email        Nature of the claim (for     Indicate if      Amount of unsecured claim
address, including zip code                address of creditor contact               example, trade debts,        claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                    bank loans, professional    contingent,       claim amount. If claim is partially secured, fill in total
                                                                                         services, and         unliquidated,      claim amount and deduction for value of collateral or
                                                                                    government contracts)       or disputed       setoff to calculate unsecured claim.
                                                                                                                                   Total claim, if       Deduction for         Unsecured
                                                                                                                                  partially secured         value of             claim
                                                                                                                                                          collateral or
                                                                                                                                                             setoff
      HORIZONTE, MG
      BRAZIL




9     SEGUROS GENERALES SURAMERICANA       SEGUROS GENERALES SURAMERICANA          TRADE DEBT
      S.A.                                 S.A.
      AV. LIBERTADOR BERNARDO O'HIGGINS    EMAIL:
                                                                                                                                                                              $633,257.89
      1449                                 MANUEL.ZAPATA@SEGUROSSURA.CL
      SANTIAGO
      CHILE
10    VOLVO CAR CORPORATION                VOLVO CAR CORPORATION                   INVENTORY FINANCING
      SE-405 31
      GOTEMBURGO                                                                                                                                                              $382,333.00
      SWEDEN

11    TOP TOWN COMERCIO DE VEICULOS        TOP TOWN COMERCIO DE VEICULOS           CONTINGENT LITIGATION       CONTINGENT,
      LTDA.                                LTDA.                                                               UNDISPUTED,
      AVENIDA SENADOR LEMOS, 3330 (PA)     PHONE: (91) 98145-0195                                              DISPUTED                                                       $325,156.94
      BELEM
      BRAZIL
12    CARLOS ALFARO ARRIAGADA              CARLOS ALFARO ARRIAGADA                 CONTINGENT LITIGATION       CONTINGENT,
      EDMUNDO PÉREZ ZUJOVIC 10.890, DEP.                                                                       UNDISPUTED,
      71                                                                                                       DISPUTED                                                       $297,245.49
      ANTOFAGASTA
      CHILE
13    ASESORIAS Y GESTION DE PROCESOS      ASESORIAS Y GESTION DE PROCESOS S.A.    TRADE DEBT
      S.A.                                 ATTN: MIGUEL CLARO
      ATTN: MIGUEL CLARO                   EMAIL: RMORENO@AGPSA.CL
                                                                                                                                                                              $240,557.24
      TORRE A 70 A44
      PROVIDENCIA
      CHILE
14    YUTONG HONGKONG BUS CO LIMITED       YUTONG HONGKONG BUS CO LIMITED          INVENTORY FINANCING
      ATTN: RAIMUNDO ZHANG                 ATTN: RAIMUNDO ZHANG
      UNIT 503 5/F SILVER CORD TOWER 2     EMAIL: ZHANGKANGB@YUTONG.COM
                                                                                                                                                                              $204,000.00
      30 CANTON ROAD
      TSIM SHA TSUI KL
      HONG KONG
15    THM COMERCIO E SERVICO DE            THM COMERCIO E SERVICO DE               CONTINGENT LITIGATION       CONTINGENT,
      AUTOMOVEIS LTDA.                     AUTOMOVEIS LTDA.                                                    UNDISPUTED,
      AVENIDA ALMIRANTE ALEXANDRINO DE     PHONE: (84) 3243-2326                                               DISPUTED
                                                                                                                                                                              $176,704.02
      AL, 951 NATAL (RN)                   EMAIL: HELDERLANE@HOTMAIL.COM
      SAO PAULO
      BRAZIL
16    CONSUELO ALVAREZ ARCOS               CONSUELO ALVAREZ ARCOS                  CONTINGENT LITIGATION       CONTINGENT,
      AV. LOS CARRERA 419                                                                                      UNDISPUTED,
      EL MONTE                                                                                                 DISPUTED                                                       $172,985.44
      CHILE

17    CURIFOR S.A.                         CURIFOR S.A.                            TRADE DEBT
      AV. VICUNA MACKENNA 5951             EMAIL: ACALDERON@CURIFOR.COM
      SANTIAGO LA FLORIDA, REGION                                                                                                                                             $153,350.58
      METROPOLITANA
      CHILE
18    BHARAT COMERCIAL SERVICOS E          BHARAT COMERCIAL SERVICOS E             CONTINGENT LITIGATION       CONTINGENT,
      VEÍCULOS LTDA.                       VEÍCULOS LTDA.                                                      UNDISPUTED,
      ESTRADA BR-101 NORTE, CONTORNO       PHONE: (27) 3346-2783                                               DISPUTED
                                                                                                                                                                              $132,628.69
      W/O NUM. KM 291                      FAX: (27) 3346-2790
      CARIACICA 22184
      SPAIN




     Modified Official Form 204                       List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                           Page 2
                  21-10688          Doc 1      Filed 04/12/21              Entered 04/12/21 22:48:03                         Main Document                         Pg
                                                                             13 of 24
     Debtor     Automotores Gildemeister SpA                                                           Case number (if known)           21-




Name of creditor and complete mailing     Name, telephone number, and email       Nature of the claim (for     Indicate if      Amount of unsecured claim
address, including zip code               address of creditor contact              example, trade debts,        claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                  bank loans, professional    contingent,       claim amount. If claim is partially secured, fill in total
                                                                                       services, and         unliquidated,      claim amount and deduction for value of collateral or
                                                                                  government contracts)       or disputed       setoff to calculate unsecured claim.
                                                                                                                                 Total claim, if       Deduction for         Unsecured
                                                                                                                                partially secured         value of             claim
                                                                                                                                                        collateral or
                                                                                                                                                           setoff
19    ARENA CHILE S.A.                    ARENA CHILE S.A.                       TRADE DEBT
      ALMIRANTE PASTENE # 333             EMAIL: ELISA.ALCAINO@HAVASMG.COM
      PISO 2                                                                                                                                                                $128,603.07
      PROVIDENCIA
      CHILE
20    DHL WORLDWIDE EXPRESS CHILE         DHL WORLDWIDE EXPRESS CHILE            TRADE DEBT
      LIMITADA                            LIMITADA
      RIO ITATA 9651 SANTIAGO             EMAIL:
                                                                                                                                                                            $115,435.11
      PUDAHUEL REGIÓN METROPOLITANA       CAROLINA.M.RODEIGUES@DHL.COM
      DE SANTIAGO
      CHILE
21    SOBRE RUEDAS COMERCIO DE            SOBRE RUEDAS COMERCIO DE VEICULOS      CONTINGENT LITIGATION       CONTINGENT,
      VEICULOS E PECAS LTDA.              E PECAS LTDA.                                                      UNDISPUTED,
      RUA FRANCISCO MARQUES FONSECA,      PHONE: (83) 98787-8175                                             DISPUTED
                                                                                                                                                                            $111,670.79
      621
      BAYEUX, PB 58308-001
      BRAZIL
22    AGENCIA DE ADUANAS FELIPE SERRANO   AGENCIA DE ADUANAS FELIPE SERRANO      TRADE DEBT
      SOLAR Y COMPANIA LIMITADA           SOLAR Y COMPANIA LIMITADA
      DR.MANUEL BARROS BORGOÑO 225        EMAIL: FSERRANOM@FSS.CL
                                                                                                                                                                             $96,918.47
      SANTIAGO PROVIDENCIA REGION
      METROPOLITANA DE SANTIAGO
      CHILE
23    AMORIN ABOGADOS SAS                 AMORIN ABOGADOS SAS                    PROFESSIONAL SERVICES
      OF. 705 PUNTA CARRETAS TOWER        EMAIL: INFO@AMORIN.UY
      PEATONAL CONTINUACION, DR
                                                                                                                                                                             $86,436.86
      BOLIVAR BALINAS
      MONTEVIDEO 11300
      URUGUAY
24    TRANSPORTES                         TRANSPORTES                            CONTINGENT LITIGATION       CONTINGENT,
                                                                                                             UNDISPUTED,
                                                                                                             DISPUTED                                                        $84,317.00


25    TRANSPORTES TRANSAUTO LTDA.         TRANSPORTES TRANSAUTO LTDA.            TRADE DEBT
      RUTA 68 KM 16,5                     EMAIL: RCHAVEZ@TRANSAUTO.CL
      SANTIAGO                                                                                                                                                               $82,148.99
      CHILE

26    GISER S.A                           GISER S.A                              TRADE DEBT
      ROGER DE FLOR 2736 81               EMAIL: ZCARTAGENA@GISER.CL
      SANTIAGO
                                                                                                                                                                             $75,904.48
      LAS CONDES REGIÓN METROPOLITANA
      DE SANTIAGO
      CHILE
27    ROXANA DIAZ ARCE                    ROXANA DIAZ ARCE                       CONTINGENT LITIGATION       CONTINGENT,
      CONDOMINIO STA. TERESA PARCELA 35                                                                      UNDISPUTED,
      ISLA DE MAIPO                                                                                          DISPUTED                                                        $69,453.13
      CHILE
28    WORLD CAR VEICULOS LTDA.            WORLD CAR VEICULOS LTDA.               CONTINGENT LITIGATION       CONTINGENT,
      AVENIDA VEREADOR REYNALDO                                                                              UNDISPUTED,
      FIGUEIRO BASTOS 4                                                                                      DISPUTED                                                        $63,624.99
      POCOS DE CALDAS, MG
      BRAZIL
29    CARGO TRADER LIMITADA               CARGO TRADER LIMITADA                  TRADE DEBT
      SANTA ROSA 282                      EMAIL: TRAFICO@PDQ.CL
      SANTIAGO                                                                                                                                                               $61,927.85
      CHILE

30    CITYTIME IMPORT EXPORT LIMITAD      CITYTIME IMPORT EXPORT LIMITAD         TRADE DEBT
      ZOFRIAUTOS PRIMER NIVEL 3           EMAIL: DGRINSPUN@CITYTIME.CL
      DEPTO LOCAL VILLA POB PABELLON AU                                                                                                                                      $61,879.48
      IQUIQUE
      CHILE


     Modified Official Form 204                     List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                           Page 3
21-10688   Doc 1   Filed 04/12/21   Entered 04/12/21 22:48:03   Main Document   Pg
                                      14 of 24
21-10688   Doc 1   Filed 04/12/21   Entered 04/12/21 22:48:03   Main Document   Pg
                                      15 of 24
21-10688   Doc 1   Filed 04/12/21   Entered 04/12/21 22:48:03   Main Document   Pg
                                      16 of 24
21-10688   Doc 1   Filed 04/12/21   Entered 04/12/21 22:48:03   Main Document   Pg
                                      17 of 24
21-10688   Doc 1   Filed 04/12/21   Entered 04/12/21 22:48:03   Main Document   Pg
                                      18 of 24
21-10688   Doc 1    Filed 04/12/21     Entered 04/12/21 22:48:03        Main Document         Pg
                                         19 of 24



               EXTRAORDINARY MEETING OF THE BOARD OF DIRECTORS
                            OF COMERCIAL GILDEMEISTER S.A.



   In Santiago, Chile, on April 7, 2021, at 2:30 p.m., at the Company’s offices located at
   Avenida Las Condes 11,000, Vitacura, Santiago, this Extraordinary Meeting of the Board of
   Directors of the closed corporation Comercial Gildemeister S.A., hereinafter referred to as
   the “Company,” is held.


   1. ASSISTANCE.

   Directors Ricardo Lessmann Cifuentes, Tomás Casanegra Rivero and Eduardo Moyano Luco
   attended the meeting.

   Mr. Ricardo Lessmann Cifuentes presided over the meeting, and Ms. Elena Yubero
   Goncalves acted as Secretary. Both certified that the attendance of all the members of the
   Board of Directors was done via videoconference and that they were duly and permanently
   connected for the entire duration of the meeting.


   2. MINUTES OF THE PREVIOUS SESSION.

   It is hereby noted that the minutes of the previous meeting were drafted, approved, and
   signed at the end of such meeting.


   3. PURPOSE.

   The Chairman welcomed the directors present and started the meeting, noting that this
   extraordinary meeting was summoned to deal with the matters indicated below:

      1. Approval of the proposal to submit to voluntary insolvency process in the United
         States of America under the provisions of Chapter 11 of the Bankruptcy Code of the
         United States of America, in its prepackaged form (“Prepack Chapter 11”),
         pursuant to the terms of the RSA.

   4. APPROVAL OF THE INITIATION OF A PREPACK CHAPTER 11 PROCEDURE.

   The Chairman begins his presentation by informing the Board of Directors that, as it is
   known, the Company’s parent company, Automotores Gildemeister SpA (“AG”), at a Board
   meeting held on March 22, 2021, agreed to sign a contract called Restructuring Support
   Agreement (“RSA”) with a group of its main creditors, which was subsequently disclosed to
   and approved by the Company’s directors. The Company also reports that this agreement
   was signed on March 31, 2021. Pursuant to the terms of the RSA, Automotores Gildemeister
   SpA and some of its subsidiaries will carry out a financial restructuring of its obligations,
   debts, and capital structure by initiating a voluntary bankruptcy process under Chapter 11 of
   the U.S. Bankruptcy Code by AG and each of its subsidiaries (except for the Peruvian and




                                                1
21-10688   Doc 1    Filed 04/12/21     Entered 04/12/21 22:48:03         Main Document          Pg
                                         20 of 24


   Costa Rican subsidiaries), including the Company, on a prepackaged basis.

   Considering the foregoing, the Chairman reports that it is necessary for this Board of
   Directors to provide an answer on the initiation of a voluntary bankruptcy process of the
   Company under Chapter 11 of the U.S. Bankruptcy Code.

   After a discussion and exchange of opinions, the Board of Directors unanimously agreed to
   approve the initiation of a voluntary bankruptcy process under Chapter 11 of the U.S.
   Bankruptcy Code, considering that it is in the best interest of the Company.

   In addition, the Board of Directors agreed, by the unanimous vote of the directors in
   attendance, to the following:

      1. That each one of Ricardo Lessmann Cifuentes, and/or Eduardo Moyano and/or
         Francisco Marchant (each an “Attorney-in-Fact” and, collectively, the “Attorneys-in-
         Fact”), acting individually and without distinction, represent the Company, in Chile
         and abroad, with the broadest possible powers, to execute, sign and file on behalf of
         the Company all petitions, attachments, schedules and other motions, papers or
         documents necessary or convenient to initiate the Prepack Chapter 11 process, to
         execute all judicial and extrajudicial actions and proceedings necessary for such
         purposes, both in Chile and abroad, including the power to file in Chile an Application
         for Recognition of a Foreign Proceeding pursuant to Article 314 of Law No. 20.720,
         and to take all and any actions deemed necessary or appropriate for such purposes,
         including, without limitation, any action necessary to maintain the ordinary course of
         the Company’s business;

      2. That the Attorneys-in-Fact are authorized to determine the timing of the
         implementation of a voluntary petition by the Company and to initiate a proceeding
         under Chapter 11 of the Bankruptcy Code and to make the appropriate filing in the
         New York Southern Bankruptcy Court in the United States;

      3. Each of the Company’s Attorneys-in-Fact or executive officers are authorized to and shall
         retain and contract on behalf of the Company: (i) Cleary Gottlieb Steen & Hamilton LLP,
         (ii) Cariola Díez Pérez-Cotapos SpA, (iii) Rothschild & Co US Inc, (iv) FTI Consulting
         Canada ULC, (v) Prime Clerk LLC, (v) Rebaza, Alcázar & De Las Casas, (vi) Hughes &
         Hughes, (vii) EY Law S.A., (viii) Veirano Advogados, (ix) the counsels of the Ad Hoc
         Group, pursuant to the obligations of the Company as set forth by the Ad Hoc Group in
         the RSA, and (x) any other professionals assisting the Company in the performance of
         their respective duties under the Bankruptcy Code and related matters, and in connection
         therewith, such persons, and any of them hereby are, authorized and directed to execute
         appropriate retainer agreements, and to cause an appropriate request for authorization
         to engage the services of such other professionals as it may be necessary;




                                                 2
21-10688    Doc 1    Filed 04/12/21     Entered 04/12/21 22:48:03         Main Document         Pg
                                          21 of 24



      4. That each Attorney-in-Fact of the Company is empowered, on behalf of the
         Company, to take such actions and to make, sign, execute, acknowledge and deliver
         (and register in the relevant records, if necessary) any and all agreements (including
         exhibits thereto), amendments, affidavits, orders, instructions, certificates,
         applications, receipts, financial statements or other instruments as may be
         reasonably necessary to give effect to the foregoing resolutions and to execute and
         deliver such instruments, and to comply fully with the terms and provisions thereof;
         and

       5. That, in connection with the commencement of a process under Chapter 11 of the
          Bankruptcy Code, the Attorneys-in-Fact are authorized, empowered and directed, in
          the name and on behalf of the Company, to (a) authorize, negotiate, execute and
          deliver a credit agreement (DIP Credit Agreement) consistent with the DIP Term
          Sheet attached hereto as Exhibit II to the Plan Term Sheet (such credit agreement,
          as amended, restated supplemented, or otherwise modified from time to time, the
          “DIP Credit Agreement”), by and between Automotores Gildemeister SpA and
          some of its subsidiaries, as borrowers, guarantors or pledgors thereunder, certain
          financial institutions, as lenders thereunder (the “DIP Lenders”), Acquiom Agency
          Services LLC, as administrative agent thereunder (the “DIP Agent”), and TMF Group
          New York, LLC, as collateral agent thereunder (the “Collateral Agent”),
          (b) negotiate, execute and deliver guarantees of subsidiaries regarding the DIP
          Credit Agreement by certain subsidiaries of Automotores Gildemeister SpA,
          including the Company, (c) grant security interests in favor of the Collateral Agent,
          for the benefit of the DIP Lenders, to secure the obligations under the DIP Credit
          Agreement and the other loan documents executed in connection therewith, and (d)
          authorize, negotiate, execute, and deliver such further agreements, instruments and
          documents as the Attorneys-in-Fact executing the same may deem necessary,
          appropriate or desirable, and to execute and deliver each such agreement,
          instrument or document to be executed and delivered, for and on behalf of the
          Company, thereunder or in connection therewith, all as modified and supplemented
          versions as may be approved by any Attorney-in-Fact, such approval must be
          conclusively evidenced by the taking of such action or the execution and delivery
          thereof.


   5. VALIDITY OF THE AGREEMENTS.

   The Board of Directors resolved that the resolutions adopted at this meeting will become
   effective once the minutes of the meeting are signed by all the directors in attendance,
   without the need for their approval at a subsequent Board meeting.


   6. EXPRESS PART OF ALL OF THESE MINUTES AS A PUBLIC INSTRUMENT.

   The Board of Directors agreed to authorize Ms. Elena Yubero Goncalves, Mr. Francisco
   Javier Illanes Munizaga, Mr. Sergio Balharry Rovegno and Mr. Cristobal Morales Deik, so
   that anyone of them acting individually, may express part or all of these minutes of this Board
   meeting as a public instrument, as well as to authorize the bearer



                                                  3
21-10688    Doc 1      Filed 04/12/21    Entered 04/12/21 22:48:03      Main Document       Pg
                                           22 of 24



   of an authorized copy of said instrument to request the inscriptions, sub inscriptions and
   annotations deemed convenient.

   7. CLOSING OF THE MEETING.

   The Chairman stated that if no Director wished to provide further information or to speak,
   this meeting would be adjourned.

   The floor is offered. No one takes the floor.

   There being no other business to discuss, the meeting was adjourned at 3:00 p.m.


                                                            [Signature]
         Ricardo Lessmann C.                                Tomás Casanegra R.
         Chairman                                           Director



         [Signature]                                        [Signature]
         Eduardo Moyano L.                                  Elena Yubero G.
         Director                                           Secretary




                                                   4
21-10688    Doc 1      Filed 04/12/21    Entered 04/12/21 22:48:03      Main Document       Pg
                                           23 of 24



   of an authorized copy of said instrument to request the inscriptions, sub inscriptions and
   annotations deemed convenient.

   1. CLOSING OF THE MEETING.

   The Chairman stated that if no Director wished to provide further information or to speak,
   this meeting would be adjourned.

   The floor is offered. No one takes the floor.

   There being no other business to discuss, the meeting was adjourned at 3:00 p.m.


         [Signature]
         Ricardo Lessmann C.                                Tomás Casanegra R.
         Chairman                                           Director




         Eduardo Moyano L.                                  Elena Yubero G.
         Director                                           Secretary




                                                   4
21-10688    Doc 1     Filed 04/12/21    Entered 04/12/21 22:48:03        Main Document   Pg
                                          24 of 24



                            TRANSLATION CERTIFICATION

  To whom it may concern:


  Pursuant to 28 U.S.C. § 1746, I, Mariana Soto, declare:
     1. I am employed through Morningside, presently residing and working within the State
        of Mexico, Mexico.
     2. I am a fluent English speaker and a native Spanish speaker.
     3. I am competent to translate from Spanish to English.
     4. I have translated excerpts of the foregoing document ([Document Description]) from
        Spanish into English and believe that the translation is complete and accurate.

  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on April 12, 2021 in Toluca, State of Mexico.




         Signature of Translator
